    Case: 3:18-cv-00020-RAM-RM Document #: 111 Filed: 07/13/20 Page 1 of 2



                   IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                        DIVISION OF ST. THOMAS AND ST. JOHN

 GREAT LAKES INSURANCE SE,                                      )
                                                                )
                   Plaintiff,                                   )
                                                                )
             vs.                                                )        Civil No. 2018-20
                                                                )
 DANIEL MYKOLENKO, et al.,                                      )
                                                                )
                     Defendants.                                )
                                                                )
                                                                )
                                                                )
                                                                )
 IN THE MATTER OF THE COMPLAINT OF DANIEL                       )
 MYKOLENKO AND NOELLE MYKOLENKO, AS                             )
 OWNERS OF THE S/V NADIYA, HIN#                                 )
 RAC47112E303, FOR EXONERATION FROM OR                          )        Civil No. 2018-28
 LIMITATION OF LIABILITY,                                       )
                                                                )
                     Petitioners.                               )
                                                                )

                                            ORDER

         This matter was before the Court for an interim telephonic pretrial conference on July 9,
2020. Hunsinger Ventures, which had been defaulted, filed an answer, and Compass Point has
moved to strike it as no leave of court was sought for the filing. Hunsinger Ventures did not
appear for the conference. With respect to the limitations action, the underwriters will attempt to
resolve that as there are no other claimants. One more extension of the schedule is needed. The
premises considered, it is hereby ORDERED:
          1. The motion to strike Hunsinger Ventures’ answer [ECF 106] is GRANTED and the
             Answer [ECF 104] is hereby stricken from the record.

          2. Fact discovery is closed, with the exception of the deposition of Derek Hunsinger,
             which may occur at any time up to the close of discovery on December 31, 2020.

          3. The party having the burden of proof on any issue shall identify any experts, and
             produce the required materials related thereto, on or before September 30, 2020.

          4. The parties shall identify any rebuttal experts, and produce the required materials
             related thereto, on or before November 30, 2020.

          5. All discovery shall be completed by December 31, 2020.

          6. The parties shall file dispositive and Daubert motions no later than January 1, 2021.
    Case: 3:18-cv-00020-RAM-RM Document #: 111 Filed: 07/13/20 Page 2 of 2



         7. Additional pretrial dates will be established later.

         8. A status conference is scheduled for October 6, 2020 at 11:00 a.m.


Dated: July 13, 2020                             S\
                                                      RUTH MILLER
                                                      United States Magistrate Judge
